 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10                                                  ***
11   BANK OF AMERICA, N.A.,                 )
                                            )
12                               Plaintiff, )
                                            )               Case No. 3:16-cv-00188-MMD-CBC
13   vs.                                    )
                                            )
14   THE SIENA HOMEOWNER’S                  )
     ASSOCIATION; THUNDER PROPERTIES, )
15   INC.; and HAMPTON & HAMPTON            )
     COLLECTIONS, LLC,                      )
16                                          )
                               Defendants. )
17                                          )
18               JOINT MOTION TO STAY BRIEFING OF SECOND MOTION FOR
                 SUMMARY JUDGMENT PENDING ANTICIPATED SETTLEMENT
19
     COMES NOW, Defendant, THUNDER PROPERTIES, INC. and Plaintiff, BANK OF
20
     AMERICA, N.A., by and through their undersigned counsel, and hereby jointly move to stay
21
     briefing of Plaintiff’s Second Motion for Summary Judgment [ECF #85], as well as all other
22
     applicable deadlines, for a period of approximately 60 days, stating as follows:
23
            1.      On November 19, 2018, Plaintiff filed a Second Motion for Partial Summary
24
                    Judgment herein [ECF #85]. Defendant’s Response to said Motion was originally
25
                    due on December 17, 2018.
26
            2.      Pursuant to a Stipulation and order to Extend Time to Respond to Second Motion
27
                    for Summary Judgment (Fourth Request) filed on February 15, 2019 [ECF #100],
28
                                                Page 1 of 4                                2487 Napoli
 1             and approved on February 19, 2019 [ECF #101], Thunder Properties, Inc.’s

 2             Response to said Motion is presently due on March 8, 2019.

 3        3.   Since the filing of the Second Motion for Partial Summary Judgment, the parties

 4             have been engaged in settlement negotiations. Pursuant to these negotiations, the

 5             parties have agreed upon an amicable resolution of all claims at issue in this

 6             action. The terms of the settlement will ultimately be confidential, however, the

 7             agreement entails each of the Defendants paying a sum of money to the Plaintiff

 8             in exchange for a formal release and reconveyance of the deed of trust recorded

 9             against the real property at issue herein and a corresponding mutual release of

10             claims between the parties.

11        4.   Although all of the essential terms of the proposed settlement have been agreed

12             upon by the parties, certain rather unique logistical issues exist with regard to the

13             manner in which the surplus funds related to the homeowners association lien

14             foreclosure sale at issue are to be distributed, including the terms of an

15             indemnification agreement between the parties.

16        5.   The parties desire to avoid unnecessarily expending additional resources on

17             continued litigation given the agreed upon settlement. The parties do not believe

18             that the issue of the surplus funds will render the settlement infeasible, however,

19             additional time is required in order to resolve this issue.

20        6.   Based upon the foregoing, the parties respectfully request that the briefing of

21             Plaintiff’s Second Motion for Summary Judgment, as well as all other related

22             deadlines, be stayed for a period of approximately 60 days, until May 8, 2019.

23        7.   The parties expect to finalize the settlement and cause this matter action to be

24             dismissed in its entirety within said time period. In the event that this becomes

25             impossible for some reason, the parties will so advise the Court by filing a status

26             report or other appropriate document on or before May 8, 2019.

27   //

28   //

                                             Page 2 of 4                                    2487 Napoli
 1         8.     This Joint Motion is made in good faith and not for purpose of delay.

 2         Dated this    8th     day of March, 2019.

 3   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN, LLP
 4
 5
      /s/ Timothy E. Rhoda                            /s/ Jamie K. Combs
 6   TIMOTHY E. RHODA, ESQ.                          JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                             Nevada Bar No. 13088
 7   9120 West Post Road, Suite 100                  1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                         Las Vegas, NV 89134
 8   (702) 254-7775                                  (702) 634-5000
     croteaulaw@croteaulaw.com                       jamie.combs@akerman.com
 9   Attorney for Defendant                          Attorney for Plaintiff
     Thunder Properties, Inc.                        Bank of America, N.A.
10
11
                                               IT IS SO ORDERED.
12
13                                             By:
                                                       Judge, U.S. District Court
14
15                                             Dated: March 11, 2019

16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 3 of 4                                     2487 Napoli
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           8th           day of March, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing JOINT MOTION

 4   TO STAY BRIEFING OF SECOND MOTION FOR SUMMARY JUDGMENT PENDING

 5   ANTICIPATED SETTLEMENT to the following parties:

 6         Melanie D Morgan                              Christopher V. Yergensen
           Akerman LLP                                   Nevada Association Services, Inc.
 7         1635 Village Center Circle, Suite 200         6224 West Desert Inn Road
            Las Vegas, NV 89134                          Las Vegas, NV 89146
 8         (702)634-5005                                 702-804-8885
           (702) 380-8572 (fax)                          702-804-8887 (fax)
 9         melanie.morgan@akerman.com                    chris@nas-inc.com
           Attorney for Plaintiff                        Attorneys for Defendant
10         Bank of America, N.A.                         Hampton & Hampton Collections, LLC

11         Jamie K. Combs                                Joseph P Garin
           Akerman LLP                                   Lipson Neilson Cole Seltzer & Garin, P.C.
12         1635 Village Center Circle, Suite 200         9900 Covington Cross Drive
            Las Vegas, NV 89134                          Suite 120
13         702-634-5000                                  Las Vegas, NV 89144
           702-380-8572 (fax)                            702-382-1500
14         jamie.combs@akerman.com                       702-382-1512 (fax)
           Attorney for Plaintiff                        NVECF@lipsonneilson.com
15         Bank of America, N.A.                         Attorneys for Defendant
                                                         The Siena Homeowners Association
16         William Shane Habdas
           Akerman LLP                                   Kaleb D. Anderson
17         1635 Village Center Circle, Suite 200         Lipson Neilson Cole Seltzer & Garin
            Las Vegas, NV 89134                          9900 Covington Cross Dr.
18         702-634-5000                                  Suite 120
           702-380-8572 (fax)                            Las Vegas, NV 89144
19         william.habdas@akerman.com                    (702) 382-1500
           Attorney for Plaintiff                        (702) 382-1512 (fax)
20         Bank of America, N.A.                         kanderson@lipsonneilson.com
                                                         Attorneys for Defendant
21         Brandon E. Wood                               The Siena Homeowners Association
           The Clarkson Law Group, P.C.
22         2300 West Sahara Avenue, Suite 950            Amber M. Williams
           Las Vegas, NV 89102                           Lipson Neilson Cole Seltzer & Garin
23         702-462-5700                                  9900 Covington Cross Dr., Ste. 120
           702-446-6234 (fax)                            Las Vegas, NV 89144
24         bwood@the-clg.com                             702-382-1500
           Attorneys for Defendant                       702-382-1512 (fax)
25         Hampton & Hampton Collections,                awilliams@lipsonneilson.com
           LLC                                           Attorneys for Defendant
26                                                       The Siena Homeowner's Association

27                                              /s/ Timothy E. Rhoda
                                                An employee of ROGER P. CROTEAU &
28                                              ASSOCIATES, LTD.

                                             Page 4 of 4                                        2487 Napoli
